DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (US 2021/0367742, hereinafter Marco, claiming priority date of provisional application 62/805,796) and in view of Babaei et al (US 2019/0075563, hereinafter Babaei).

Regarding claim 1, Marco discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, configuration information on a configured grant including first information on an offset (BS transmits a configuration message to the UE, Para [0089], configured grant configuration includes a time offset, Para [0049]) and second information on a time reference system frame number (RRC configures time reference SFN, Para [0092]); identifying a resource for initializing the configured grant based on the offset and a system frame number for which the offset is applied, wherein the system frame number is determined as a closest system frame number with a number indicated by the second information preceding a reception of the configuration information (determining the symbol for which uplink grant recurs, Para [0092], time reference indicates the most recent previous system frame number prior to reception of the configuration message, claim 1, Para [0071], the offset is applied from the time reference SFN (i.e. closest SFN), Para [0090]/Fig. 13.  Also see Para [0072, 86-88/Fig. 13] from provisional application 62/805,796);					but does not explicitly disclose transmitting, to the base station, data for the configured grant in the identified resource.  Babaei discloses the wireless device receives configuration parameters for periodic resource allocations such as configured grants, with periodicity parameter and the UE transmits first uplink transport block in the determined radio resource of the periodic resource allocation, Para [0242].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Babaei in the system of Marco in order to avoid collisions when two UEs collide in the same grant free resource pool.
Regarding claims 3, 8, 13 and 18, Marco discloses the method/terminal/BS of claim 1/6/11/16, wherein the configuration information further includes third information associated with a symbol length (variable S is the symbol length, Para [0092]), and wherein the third information is used to determine a symbol for the identified resource (symbol for which the uplink grant recurs is determined by various parameters, Para [0092-93]).
Regarding claims 4, 9, 14 and 19, Marco discloses the method/terminal/BS of claim 1/6/11/16, wherein the configuration information is received/transmitted by a radio resource control (RRC) message, and wherein the configured grant is a configured grant type 1 (configuration message is an RRC message, Para [0089], RRC parameters for configured grant type 1, Para [0092]).
Regarding claims 5, 10, 15 and 20, Marco discloses the method/terminal/BS of claim 4/9/14/19, wherein the RRC message further includes information on a periodicity, and wherein the uplink transmission for the configured grant type 1 is performed based on the periodicity (configure periodic resources, Para [0023], preconfigured resources for CG, which are periodic, Para [0031], CG with periodicity, Para [0034]).
Regarding claim 6, Marco discloses a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, configuration information on a configured grant including first information on an offset (BS transmits a configuration message to the UE, Para [0089], configured grant configuration includes a time offset, Para [0049]) and second information on a time reference system frame number (RRC configures time reference SFN, Para [0092]); wherein the resource is identified based on the offset and a system frame number used for determination of the offset in a time domain (determining the symbol for which uplink grant recurs, Para [0092], using SFN and offset in the determination, Para [0092]), and wherein the system frame number is determined based on as a closes system frame number with a number indicated by the second information preceding a reception of the configuration information by the terminal (time reference indicates the most recent previous system frame number prior to reception of the configuration message, claim 1, Para [0071], the offset is applied from the time reference SFN (i.e. closest SFN), Para [0090]/Fig. 13.  Also see Para [0072, 86-88/Fig. 13] from provisional application 62/805,796); but does not explicitly disclose receiving, an uplink grant for the configured grant started in a resource, Babaei discloses the wireless device receives configuration parameters for periodic resource allocations such as configured grants, with periodicity parameter and the UE transmits first uplink transport block in the determined radio resource of the periodic resource allocation, Para [0242].  
Regarding claim 11, Marco discloses a terminal (UE, Para [0021]) in a wireless communication system, the terminal comprising: a transceiver (transceiver, inherent); and a controller (processor, inherent) configured to: control the transceiver to receive, from a base station, configuration information on a configured grant including first information on an offset (BS transmits a configuration message to the UE, Para [0089], configured grant configuration includes a time offset, Para [0049]) and second information on a time reference system frame number (RRC configures time reference SFN, Para [0092]); identifying a resource for initializing the configured grant based on the offset and a system frame number for which the offset is applied, wherein the system frame number is determined as a closest system frame number with a number indicated by the second information preceding a reception of the configuration information (determining the symbol for which uplink grant recurs, Para [0092], time reference indicates the most recent previous system frame number prior to reception of the configuration message, claim 1, Para [0071], the offset is applied from the time reference SFN (i.e. closest SFN), Para [0090]/Fig. 13.  Also see Para [0072, 86-88/Fig. 13] from provisional application 62/805,796);; but does not explicitly disclose start an uplink transmission for the configured grant in the identified resource.  Babaei discloses the wireless device receives configuration parameters for periodic resource allocations such as configured grants, with periodicity parameter and the UE transmits first uplink transport block in the determined radio resource of the periodic resource allocation, Para [0242].  
Regarding claim 16, Marco discloses a base station (base station, Para [0021]) in a wireless communication system, the base station comprising: a transceiver (transceiver, inherent); and a controller (processor, inherent) configured to: control the transceiver to transmit, to a terminal, configuration information on a configured grant including first information on an offset (BS transmits a configuration message to the UE, Para [0089], configured grant configuration includes a time offset, Para [0049]) and second information on a time reference system frame number (RRC configures time reference SFN, Para [0092]); wherein the resource is identified based on the offset and a system frame number used for determination of the offset in a time domain (determining the symbol for which uplink grant recurs, Para [0092], using SFN and offset in the determination, Para [0092]), and wherein the system frame number is determined as a closes system frame number with a number indicated by the second information preceding a reception of the configuration information by the terminal (time reference indicates the most recent previous system frame number prior to reception of the configuration message, claim 1, Para [0071], the offset is applied from the time reference SFN (i.e. closest SFN), Para [0090]/Fig. 13.  Also see Para [0072, 86-88/Fig. 13] from provisional application 62/805,796); but does not explicitly disclose control the transceiver to receive, an uplink grant for the configured grant started in a resource.  Babaei discloses the wireless device receives configuration parameters for periodic resource allocations such as configured grants, with periodicity parameter and the UE transmits first uplink transport block in the determined radio resource of the periodic resource allocation, Para [0242].  
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant cites portions of Marco, states Marco merely discloses a few features (see first paragraph on page 12 of arguments) and does not disclose determining the closest SFN, based on the time before receiving the RRC configuration message, among the SFNs with the value indicated by the reference SFN.  Applicant then concludes Marco does not disclose the amended limitation.			In response, Applicant does not have much of an argument.  Applicant states “Marco merely discloses” various transmission methods for preventing transmission delay, using an MSB and indicating an SFN boundary.  Marco does not merely disclose only the three features mentioned by the Applicant but a lot more than that, including most of the limitations in the claim as well.  Applicant then argues Marco does not disclose the “RRC configuration message, among the SFNs” which is not the actual limitation in the claim.  There is a configuration message but does not state it is an RRC configuration message, nor is the phrase “among the SFNs” in the claim either.  Applicant then just asserts Marco does not disclose the actual limitation.  Marco discloses the offset is from the time reference SFN, where the time reference indicates the most recent previous occurrence of a SFN prior to reception of the configuration message, claim 1, which very clearly reads on the limitation Applicant is arguing over.  		Applicant argues the Marco reference was filed on 7/27/2020, claims priority to PCT application filed on 2/12/2020 and to provisional application 62/805,796 (now abandoned) filed on 2/14/2019.  Applicant states the current application has priority to foreign application filed on 11/7/2019.  Applicant argues the provisional application does not discloses determining the closest SFN, based on the time before receiving the RRC configuration message, among the SFNs with the valued indicated by the reference SFN.  Applicant argues Para [0090-92] first appear in the PCT application and not the provisional application, therefore the 2/12/2020 is the earliest priority date which is not before Applicant’s foreign priority date of 11/7/2019. 										In response, the provisional application does not appear to be abandoned as argued by the Applicant, the Marco reference claims priority to provisional application 62/805,796 which was filed before the Applicant’s foreign application.  Further the Applicant argues the provisional application does not disclose features that are not in the claim.  Applicant argues over the limitation but adds features and wording that is not in the actual limitation such as “RRC” “the value” and “among the SFNs”.  Applicant argues Para [0090-92] are not in the provisional application but does not refer to any specific feature not being supported by the provisional application.  For example Para [0091] refers to Fig. 11 and 12 and the provisional has the same Fig. 11 and 12, Para [0086-88] in the provisional are nearly identical to Para [0090-92].  Para [0086-88] are nearly identical to Para [0090-92] and provide support for all the features, such as the SFN, time reference SFN, the offset, applying the offset, the (RRC) configuration message, etc.  										    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461